Opinion by
Mr. Justice Stewart,
This was a proceeding begun by petition filed in the Court of Common Pleas by certain members of the congregation of the Grant Street Reformed Presbyterian Church of the City of Pittsburgh, praying that the *421congregational election at which .hese appellants were declared elected as trustees of the body should be set aside because of certain alleged irregularities in the election, and a new election ordered. An answer was filed denying the averments in the petition as to irregularity, and thereupon the case proceeded to a hearing which resulted in a decree declaring the election illegal and void, and ordering a new election. We are not concerned to inquire into the merits of the controversy as regards the election, since no matter how irregular the election may have been, it cannot be reviewed in a proceeding such as this. A statutory method is provided for the correction of such wrongs as are here complained of, not only adequate in itself, but exclusive, that is, by writ of quo warranto to test the right of parties to the office which they claim to exercise. We need only refer to the following cases which are directly in point: Commonwealth v. Graham, 64 Pa. 339; Bedford Springs Co. v. McMeen, 161 Pa. 639; Dayton v. Carter, 206 Pa. 491.
It was supposed that the proceeding here attempted was authorized by the Act of April 29, 1874, providing for the incorporation or regulation of certain corporations, and such construction of the act has been vigorously pressed in the course of the argument in support of the decree. It needs only a careful reading of the act to show that its object and purpose in this respect have been misconceived. It is the eighth section that is here involved. This particular section, after providing that all judges and other officers conducting a corporate election, shall, before entering upon their duties, duly qualify by oath or affirmation to discharge their duties with fidelity and prescribing for punishment for failure of duty, provides that “if any election, as aforesaid, be held without the person holding same having first taken an oath or affirmation as aforesaid, or be invalid for any other reason, such election shall be set aside in the manner now provided by law, and a new election *422ordered by the Court of Common Pleas of the proper county, upon the petition of not less than five stockholders supported by proof satisfactory to said court.” The method then existing provided by law was a writ of quo warranto, as we have seen. There can be no ground for assuming that the reference here was to the general election law of July 2, 1839, P. L. 519, as contended. The sections of this earlier act to which we are referred, viz, 103-104 and 105, conferred upon the quarter sessions courts jurisdiction to hear and determine all cases in which the election of any county or township officer may be contested. Need it be argued that under the provisions of this act no court would have taken to itself jurisdiction to set aside a private corporation election? To have done so would have been a flagrant usurpation of authority. It follows necessarily that since a private corporation election was so far without the purview of the Act of 1839, that the reference in the Act of 1874 to “the manner now provided by law,” could not have been to the provisions of the Act of 1839, which deals wholly and exclusively with public elections. In no sense was the proceeding authorized by the Act of 1839 a then existing remedy for such irregularities as are here complained of. The reference must have been to proceedings by quo warranto, the only legal method then existing. The true meaning of the last sentence in the section quoted from the Act of 1874 may.not be so apparent at a first reading as a better construction of the sentence would have made it, but it is unmistakable nevertheless. In directing that a new election may be ordered by the Court of Common Pleas upon the petition of not less than five stockholders, it was providing against a contingency which would certainly happen were an election to be set aside by quo warranto proceeding, a vacancy in the entire board. The provision removes all doubt, if any were left open under the Quo Warrant Act, as to the power of the court *423to fill a vacancy so created. 31 could not have been intended as a provision supplementary to the Act of 1839.
The decree itself is made the subject of the first assignment of error, and this we sustain.
The decree is reversed.